19 U.S. 102 (1821)
6 Wheat. 102
BUSSARD
v.
LEVERING.
Supreme Court of United States.
February 7, 1821.
*103 This cause was argued by Mr. Jones for the plaintiff in error, and by Mr. Key for the defendant.
This COURT were unanimously of opinion that, by the general law merchant, notice of non-payment given to the drawer on the last day of grace, after a demand upon the acceptor on the same day, (and Saturday, in this case, was the last day of grace, the next day being Sunday) was sufficient to charge the drawer, and that the notice in this case given to the drawer, by putting the same into the post-office, was good.
Judgment affirmed.